DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) because the specification is lacking mention of reference 416, "Outputting the Computed Itinerary" as displayed in the Drawings, Figure 5.
A substitute specification must not contain new matter. The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied. Numbering the paragraphs of the specification of record is not considered a change that must be shown.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-44 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
As per claim 1
Step 1: The claim is directed to a process as it recites (a method for preprocessing). 
Step 2A Prong 1: The claim is directed to an abstract idea. The claim recites the limitations (computing at this station), (computing, at each station) and (removing the transfer). These limitations as drafted are a simple process that under their broadest reasonable interpretation covers the performance of the limitation in the mind or by hand. The human mind can practically make a time and location selection. These determinations are concepts that can be performed in the human mind as judgments. These limitations fall under both the “mathematical concept” and “mental process” groups of abstract ideas. Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation. See October Update at Section I(C)(ii) and (iii). The nominal recitation of the transportation network does not take the limitations out of the mental process grouping. Thus, the claim recites a mental process which is an abstract idea.
Step 2A Prong 2: Judicial exception is not integrated into a practical application. The claim
recites the additional element of outputting the set of feasible transfers and transportation network. The recited network is recited at a high level of generality and merely applies the exception using generic computer components to automate the abstract idea. The instruction to outputting the set of feasible transfers is also recited at a high level of generality (i.e., as a general means of outputting the set of feasible transfers), and is similar to displaying information, which is a form of insignificant extra-solution activity. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception using
generic computer components and the extra-solution activity of acquiring data. The network and data computing are well-understood, routine and conventional in the art, as indicated in the following rejections under 103. For these reasons, claim 1 is not patent eligible under 35 U.S.C. § 101 because the claim does not include an inventive concept.
As per claims 2-27
Step 1: The claims are directed to a process as they recite (the method of).
Step 2A Prong 1: These claims have varying dependencies from claims 1-26, and do not cure the deficiencies of claim 1, because these claims merely add to the abstract ideas of claim 1, such as (initializing the earliest arrival time, in claim 2), (performing (b) and (c) iteratively, in claim 5), (considering the transfers, in claim 9) (earliest change time is also computed, in claim 13), (performing a routing optimization, in claim 25), (computes the Pareto front, in claim 26), and (computes at least one optimal solution, in claim 27). These limitations as drafted are simple processes that under their broadest reasonable interpretation covers the performance of the limitations in the mind or by hand. The human mind can practically make a time and location selection. These determinations are concepts that can be performed in the human mind as judgments. Thus, the claims recite mental processes which are abstract ideas.
Step 2A Prong 2: Judicial exception is not integrated into a practical application. The claim
recites the additional element of transportation network. The recited network is recited at a high level of generality and merely apply the exception using generic computer components to automate the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to Step 2A Prong
2, the additional elements amount to no more than mere instructions to apply the exception using
generic computer components and the extra-solution activity of acquiring data. The network and data computing are well-understood, routine and conventional in the art, as indicated in the following rejections under 103. For these reasons, claims 2-27 are not patent eligible under 35
U.S.C. § 101 because the claims do not include an inventive concept.
As per claim 28
Step 1: The claim is directed to a process as it recites (a method for computing). 
Step 2A Prong 1: The claim is directed to an abstract idea. The claim recites the limitations (computing at least one itinerary), (preprocessing the set of feasible transfers), (determining a set of possible initial trips) and (performing a routing optimization algorithm). These limitations as drafted are a simple process that under their broadest reasonable interpretation covers the performance of the limitation in the mind or by hand. The human mind can practically make a time and location selection. These determinations are concepts that can be performed in the human mind as judgments. These limitations fall under both the “mathematical concept” and “mental process” groups of abstract ideas. Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation. See October Update at Section I(C)(ii) and (iii). The nominal recitation of the transportation network does not take the limitations out of the mental process grouping. Thus, the claim recites a mental process which is an abstract idea.
Step 2A Prong 2: Judicial exception is not integrated into a practical application. The claim
recites the additional element of transportation network. The recited network is recited at a high level of generality and merely apply the exception using generic computer components to automate the abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception using
generic computer components and the extra-solution activity of acquiring data. The network and data computing are well-understood, routine and conventional in the art, as indicated in the following rejections under 103. For these reasons, claim 28 is not patent eligible under 35 U.S.C. § 101 because the claim does not include an inventive concept.
As per claim 29-30
Step 1: The claims are directed to a process as they recite (the method of).
Step 2A Prong 1: These claims have varying dependencies from claims 29-30, and do not cure the deficiencies of claim 28, because these claims merely add to the abstract ideas of claim 28, such as (computes the Pareto front, in claim 28), and (computes at least one optimal solution, in claim 29). These limitations as drafted are simple processes that under their broadest reasonable interpretation covers the performance of the limitations in the mind or by hand. The human mind can practically make a time and location selection. These determinations are concepts that can be performed in the human mind as judgments. Thus, the claims recite mental processes which are abstract ideas.
Step 2A Prong 2: Judicial exception is not integrated into a practical application. The claim
recites the additional element of transportation network. The recited network is recited at a high level of generality and merely apply the exception using generic computer components to automate the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to Step 2A Prong
2, the additional elements amount to no more than mere instructions to apply the exception using
generic computer components and the extra-solution activity of acquiring data. The network and data computing are well-understood, routine and conventional in the art, as indicated in the following rejections under 103. For these reasons, claims 29-30 are not patent eligible under 35
U.S.C. § 101 because the claims do not include an inventive concept.
As per claim 31
Step 1: The claim is directed to a machine as it recites (a computer program product for preprocessing). 
Step 2A Prong 1: The claim is directed to an abstract idea. The claim recites the limitations (compute at least one itinerary), (computing at this station), (computing, at each station) and (removing the transfer). These limitations as drafted are a simple process that under their broadest reasonable interpretation covers the performance of the limitation in the mind or by hand. The human mind can practically make a time and location selection. These determinations are concepts that can be performed in the human mind as judgments. These limitations fall under both the “mathematical concept” and “mental process” groups of abstract ideas. Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation. See October Update at Section I(C)(ii) and (iii). The nominal recitation of the transportation network and a computer does not take the limitations out of the mental process grouping. Thus, the claim recites a mental process which is an abstract idea.
Step 2A Prong 2: Judicial exception is not integrated into a practical application. The claim
recites the additional element of outputting the set of feasible transfers and transportation network. The recited network is recited at a high level of generality and merely apply the exception using generic computer components to automate the abstract idea. The instruction to outputting the set of feasible transfers is also recited at a high level of generality (i.e., as a general means of outputting the set of feasible transfers), and is similar to displaying information, which is a form of insignificant extra-solution activity. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception using
generic computer components and the extra-solution activity of acquiring data. Further
the mere collection or receipt of data to be used by a computer program is also well understood
and conventional. The network, computer, and data computing are well-understood, routine and conventional in the art, as indicated in the following rejections under 103. For these reasons, claim 31 is not patent eligible under 35 U.S.C. § 101 because the claim does not include an inventive concept.
As per claim 32-40
Step 1: The claims are directed to a machine as they recite (the computer program product).
Step 2A Prong 1: These claims have varying dependencies from claims 32-40, and do not cure the deficiencies of claim 31, because these claims merely add to the abstract ideas of claim 31, such as (initializing the earliest arrival time, in claim 32), (considering the transfers, in claim 35) (earliest change time is also computed, in claim 36), (performing a routing optimization, in claim 37), (computes the Pareto front, in claim 38), and (computes at least one optimal solution, in claim 39). These limitations as drafted are simple processes that under their broadest reasonable interpretation covers the performance of the limitations in the mind or by hand. The human mind can practically make a time and location selection. These determinations are concepts that can be performed in the human mind as judgments. Thus, the claims recite mental processes which are abstract ideas.
Step 2A Prong 2: Judicial exception is not integrated into a practical application. The claim
recites the additional element of a transportation network and computer-readable-medium. The recited network is recited at a high level of generality and merely apply the exception using generic computer components to automate the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to Step 2A Prong
2, the additional elements amount to no more than mere instructions to apply the exception using
generic computer components and the extra-solution activity of acquiring data. The network, computer-readable-medium, and data computing are well-understood, routine and conventional in the art, as indicated in the following rejections under 103. For these reasons, claims 32-40 are not patent eligible under 35 U.S.C. § 101 because the claims do not include an inventive concept.
As per claim 41
Step 1: The claim is directed to a machine as it recites (a computer program product for preprocessing). 
Step 2A Prong 1: The claim is directed to an abstract idea. The claim recites the limitations (compute at least one itinerary), (preprocessing the set of feasible transfers), (determining a set of possible initial trips) and (performing a routing optimization algorithm). These limitations as drafted are a simple process that under their broadest reasonable interpretation covers the performance of the limitation in the mind or by hand. The human mind can practically make a time and location selection. These determinations are concepts that can be performed in the human mind as judgments. These limitations fall under both the “mathematical concept” and “mental process” groups of abstract ideas. Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation. See October Update at Section I(C)(ii) and (iii). The nominal recitation of the transportation network and computer does not take the limitations out of the mental process grouping. Thus, the claim recites a mental process which is an abstract idea.
Step 2A Prong 2: Judicial exception is not integrated into a practical application. The claim
recites the additional element of transportation network. The recited network is recited at a high level of generality and merely apply the exception using generic computer components to automate the abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception using
generic computer components and the extra-solution activity of acquiring data. The network and data computing are well-understood, routine and conventional in the art, as indicated in the following rejections under 103. For these reasons, claim 41 is not patent eligible under 35 U.S.C. § 101 because the claim does not include an inventive concept.
As per claim 42-44
Step 1: The claims are directed to a machine as they recite (the computer program product).
Step 2A Prong 1: These claims have varying dependencies from claims 42-44, and do not cure the deficiencies of claim 1, because these claims merely add to the abstract ideas of claim 41, such as (computes the Pareto front, in claim 42), and (computes at least one optimal solution, in claim 43). These limitations as drafted are simple processes that under their broadest reasonable interpretation covers the performance of the limitations in the mind or by hand. The human mind can practically make a time and location selection. These determinations are concepts that can be performed in the human mind as judgments. The nominal recitation of the transportation network and computer-readable medium does not take the limitations out of the mental process grouping. Thus, the claims recite mental processes which are abstract ideas.
Step 2A Prong 2: Judicial exception is not integrated into a practical application. The claim
recites the additional element of transportation network. The recited network and computer-readable medium are recited at a high level of generality and merely apply the exception using generic computer components to automate the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to Step 2A Prong
2, the additional elements amount to no more than mere instructions to apply the exception using
generic computer components and the extra-solution activity of acquiring data. The network, computer-readable medium, and data computing are well-understood, routine and conventional in the art, as indicated in the following rejections under 103. For these reasons, claims 42-44 are not patent eligible under 35 U.S.C. § 101 because the claims do not include an inventive concept.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-44 are rejected under 35 U.S.C. § 103 as being unpatentable over Trip-Based Public Transit Routing, and further in view of Multimodal Route and Tour Planning in Urban Environments, hereinafter referred to as Trip-Based and Multimodal.
As per claim 1
Trip-Based discloses [a] method for preprocessing a set of feasible transfers, of predetermined stations, for each trip (t), between two stations, hereafter called origin trip, the method comprising: (a) for each station 
    PNG
    media_image1.png
    38
    36
    media_image1.png
    Greyscale
of the origin trip (t), computing at this station 
    PNG
    media_image1.png
    38
    36
    media_image1.png
    Greyscale
a value of an earliest arrival time 
    PNG
    media_image2.png
    32
    93
    media_image2.png
    Greyscale
or an earliest change time 
    PNG
    media_image3.png
    33
    94
    media_image3.png
    Greyscale
 (Preprocessing is divided into several steps: Initial computation and reduction…For each trip t and each stop p i t of that trip, we examine p i t and all stops reachable via (direct) footpaths from p i t and all stops reachable via (direct) footpaths from p i t- Trip-based Section 3.1 Page 4, and Algorithms 1, 2, and 3); (b) for at least one transfer 
    PNG
    media_image4.png
    37
    79
    media_image4.png
    Greyscale
of the set of feasible transfers from a station 
    PNG
    media_image1.png
    38
    36
    media_image1.png
    Greyscale
on the origin trip (t) to a reachable station 
    PNG
    media_image5.png
    39
    34
    media_image5.png
    Greyscale
on a target trip (u), computing, at each station 
    PNG
    media_image6.png
    40
    57
    media_image6.png
    Greyscale
of the target trip (u) after the reachable station 
    PNG
    media_image7.png
    30
    37
    media_image7.png
    Greyscale
, a value of the earliest arrival time 
    PNG
    media_image8.png
    39
    128
    media_image8.png
    Greyscale
or the earliest change time 
    PNG
    media_image9.png
    37
    126
    media_image9.png
    Greyscale
, a value of the earliest arrival time 
    PNG
    media_image8.png
    39
    128
    media_image8.png
    Greyscale
or the earliest change time 
    PNG
    media_image9.png
    37
    126
    media_image9.png
    Greyscale
(For each trip, we maintain two mappings τA and τC from stops to arrival time and earliest change time, respectively - Trip-based Section 3.1 Page 5, and Algorithms 1, 2, and 3); (c) removing the transfer 
    PNG
    media_image4.png
    37
    79
    media_image4.png
    Greyscale
from the set of feasible transfers only if determining that each computed value of the earliest arrival time 
    PNG
    media_image2.png
    32
    93
    media_image2.png
    Greyscale
or the earliest change time 
    PNG
    media_image3.png
    33
    94
    media_image3.png
    Greyscale
is not improved by the transfer 
    PNG
    media_image4.png
    37
    79
    media_image4.png
    Greyscale
 (Next, we further reduce the number of transfers by analyzing which transfers lead to improved arrival times - Trip-based Section 3.1 Page 5, and Algorithms 1, 2, and 3); and (d) outputting the set of feasible transfers for computing at least one itinerary (Reduced transfer set T- Trip-based Section 3.1 Page 6, and Algorithms 1, 2, and 3).
Trip-based does not disclose within a multimodal transportation network, in the multimodal transportation network, of the multimodal transportation network, associated with all transportation modes (m) of the multimodal transportation network, specifically associated with the transportation mode (mu) of the multimodal transportation network used by the target trip (u), or if the transportation mode (mu) of the multimodal transportation network used by the target trip (u) is the same as the transportation mode (mt) of the multimodal transportation network used by the origin trip (t), in the multimodal transportation network.
However, Multimodal teaches within a multimodal transportation network, in the multimodal transportation network, of the multimodal transportation network, associated with all transportation modes (m) of the multimodal transportation network, specifically associated with the transportation mode (mu) of the multimodal transportation network used by the target trip (u), or if the transportation mode (mu) of the multimodal transportation network used by the target trip (u) is the same as the transportation mode (mt) of the multimodal transportation network used by the origin trip (t), in the multimodal transportation network (Figure 1: Exemplary multi-criteria multimodal query on london with criteria arrival time, number of transfers, walking duration, and cost- Multimodal Page 3 Column 1 Lines 8-10).
Trip-based discloses Pareto-optimal journeys in a public transit network regarding the two criteria of arrival time and number of transfers taken. Multimodal teaches the quick computation of meaningful multi-criteria multimodal journeys in large metropolitan transportation systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to modify the invention of Trip-based Pareto-optimal journeys in a public transit network regarding the two criteria of arrival time and number of transfers taken by the quick computation of meaningful multi-criteria multimodal journeys in large metropolitan transportation systems, as taught by Multimodal, to enable the calculation of the earliest arrival, change times, and the reduction of the transfer sets for each stop and transportation mode. 
As per claim 2
Trip-based, in view of Multimodal, discloses [t]he method according to claim 1, and Trip-based further discloses further comprising initializing the earliest arrival time or the earliest change time as a function of schedules (For each trip, we maintain two mappings τA and τC from stops to arrival time and earliest change time, respectively - Trip-based Section 3.1 Page 5, and Algorithms 1, 2, and 3).
As per claim 3
Trip-based, in view of Multimodal, discloses [t]he method according to claim 1, and Trip-based further discloses wherein the value of the earliest arrival time or the earliest change time corresponds to the earliest arrival time or the earliest change time when using, used by the origin trip (t) (For each trip, we maintain two mappings τA and τC from stops to arrival time and earliest change time, respectively - Trip-based Section 3.1 Page 5, and Algorithms 1, 2, and 3).
Trip-based does not disclose specifically associated with a transportation mode (mu) of the multimodal transportation network, only the transportation mode (mu) or the transportation mode (mt) of the multimodal transportation network.
However, Multimodal teaches specifically associated with a transportation mode (mu) of the multimodal transportation network, only the transportation mode (mu) or the transportation mode (mt) of the multimodal transportation network (Figure 1: Exemplary multi-criteria multimodal query on london with criteria arrival time, number of transfers, walking duration, and cost- Multimodal Page 3 Column 1 Lines 8-10).
Trip-based discloses Pareto-optimal journeys in a public transit network regarding the two criteria of arrival time and number of transfers taken. Multimodal teaches the quick computation of meaningful multi-criteria multimodal journeys in large metropolitan transportation systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to modify the invention of Trip-based Pareto-optimal journeys in a public transit network regarding the two criteria of arrival time and number of transfers taken by the quick computation of meaningful multi-criteria multimodal journeys in large metropolitan transportation systems, as taught by Multimodal, to enable the calculation of the earliest arrival, change times, and the reduction of the transfer sets for each stop and transportation mode. 
As per claim 4
Trip-based, in view of Multimodal, discloses [t]he method according to claim 2, and Trip-based further discloses wherein the value of the earliest arrival time or the earliest change time corresponds to the earliest arrival time or the earliest change time when using, used by the origin trip (t) (For each trip, we maintain two mappings τA and τC from stops to arrival time and earliest change time, respectively - Trip-based Section 3.1 Page 5, and Algorithms 1, 2, and 3).
Trip-based does not disclose specifically associated with a transportation mode (mu) of the multimodal transportation network, only the transportation mode (mu) or the transportation mode (mt) of the multimodal transportation network.
However, Multimodal teaches specifically associated with a transportation mode (mu) of the multimodal transportation network, only the transportation mode (mu) or the transportation mode (mt) of the multimodal transportation network (Figure 1: Exemplary multi-criteria multimodal query on london with criteria arrival time, number of transfers, walking duration, and cost- Multimodal Page 3 Column 1 Lines 8-10).
Trip-based discloses Pareto-optimal journeys in a public transit network regarding the two criteria of arrival time and number of transfers taken. Multimodal teaches the quick computation of meaningful multi-criteria multimodal journeys in large metropolitan transportation systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to modify the invention of Trip-based Pareto-optimal journeys in a public transit network regarding the two criteria of arrival time and number of transfers taken by the quick computation of meaningful multi-criteria multimodal journeys in large metropolitan transportation systems , as taught by Multimodal, to enable the calculation of the earliest arrival, change times, and the reduction of the transfer sets for each stop and transportation mode. 
As per claim 5
Trip-based, in view of Multimodal, discloses [t]he method according to claim 1, and Trip-based further discloses, further comprising performing (b) (For each trip, we maintain two mappings τA and τC from stops to arrival time and earliest change time, respectively - Trip-based Section 3.1 Page 5, and Algorithms 1, 2, and 3), and (c) (Next, we further reduce the number of transfers by analyzing which transfers lead to improved arrival times - Trip-based Section 3.1 Page 5, and Algorithms 1, 2, and 3), iteratively for each transfer of the set of feasible transfers (For each of these stops q, we iterate over (L, j)  ∈ L (q)  and find the first trip u of line L such that a valid transfer 
    PNG
    media_image4.png
    37
    79
    media_image4.png
    Greyscale
satisfying (4) exists - Trip-based Section 3.1 Page 4, and Algorithms 1, 2, and 3), which is the earliest transfer from a station on the origin trip to any reachable station on any target trip (Again, we iterate over all trips t. For each trip, we maintain two mappings τA and τC from stops to arrival time and earliest change time, respectively - Trip-based Section 3.1 Page 5, and Algorithms 1, 2, and 3).

As per claim 6
Trip-based, in view of Multimodal, discloses [t]he method according to claim 2, and Trip-based further discloses, further comprising performing (b) (For each trip, we maintain two mappings τA and τC from stops to arrival time and earliest change time, respectively - Trip-based Section 3.1 Page 5, and Algorithms 1, 2, and 3), and (c) (Next, we further reduce the number of transfers by analyzing which transfers lead to improved arrival times - Trip-based Section 3.1 Page 5, and Algorithms 1, 2, and 3), iteratively for each transfer of the set of feasible transfers (For each of these stops q, we iterate over (L, j)  ∈ L (q)  and find the first trip u of line L such that a valid transfer 
    PNG
    media_image4.png
    37
    79
    media_image4.png
    Greyscale
satisfying (4) exists - Trip-based Section 3.1 Page 4, and Algorithms 1, 2, and 3), which is the earliest transfer from a station on the origin trip to any reachable station on any target trip (Again, we iterate over all trips t. For each trip, we maintain two mappings τA and τC from stops to arrival time and earliest change time, respectively - Trip-based Section 3.1 Page 5, and Algorithms 1, 2, and 3).

As per claim 7
Trip-based, in view of Multimodal, discloses [t]he method according to claim 3, and Trip-based further discloses, further comprising performing (b) (For each trip, we maintain two mappings τA and τC from stops to arrival time and earliest change time, respectively - Trip-based Section 3.1 Page 5, and Algorithms 1, 2, and 3), and (c) (Next, we further reduce the number of transfers by analyzing which transfers lead to improved arrival times - Trip-based Section 3.1 Page 5, and Algorithms 1, 2, and 3), iteratively for each transfer of the set of feasible transfers (For each of these stops q, we iterate over (L, j)  ∈ L (q)  and find the first trip u of line L such that a valid transfer 
    PNG
    media_image4.png
    37
    79
    media_image4.png
    Greyscale
satisfying (4) exists - Trip-based Section 3.1 Page 4, and Algorithms 1, 2, and 3), which is the earliest transfer from a station on the origin trip to any reachable station on any target trip (Again, we iterate over all trips t. For each trip, we maintain two mappings τA and τC from stops to arrival time and earliest change time, respectively - Trip-based Section 3.1 Page 5, and Algorithms 1, 2, and 3).
As per claim 8
Trip-based, in view of Multimodal, discloses [t]he method according to claim 4, and Trip-based further discloses, further comprising performing (b) (For each trip, we maintain two mappings τA and τC from stops to arrival time and earliest change time, respectively - Trip-based Section 3.1 Page 5, and Algorithms 1, 2, and 3), and (c) (Next, we further reduce the number of transfers by analyzing which transfers lead to improved arrival times - Trip-based Section 3.1 Page 5, and Algorithms 1, 2, and 3), iteratively for each transfer of the set of feasible transfers (For each of these stops q, we iterate over (L, j)  ∈ L (q)  and find the first trip u of line L such that a valid transfer 
    PNG
    media_image4.png
    37
    79
    media_image4.png
    Greyscale
satisfying (4) exists - Trip-based Section 3.1 Page 4, and Algorithms 1, 2, and 3), which is the earliest transfer from a station on the origin trip to any reachable station on any target trip (Again, we iterate over all trips t. For each trip, we maintain two mappings τA and τC from stops to arrival time and earliest change time, respectively - Trip-based Section 3.1 Page 5, and Algorithms 1, 2, and 3).
As per claim 9
Trip-based, in view of Multimodal, discloses [t]he method according to claim 5, and Trip-based further discloses, further comprising iteratively considering the transfers from each successive station of the origin trip when travelling the stations on the origin trip (For each of these stops q, we iterate over (L, j)  ∈ L (q)  and find the first trip u of line L such that a valid transfer 
    PNG
    media_image4.png
    37
    79
    media_image4.png
    Greyscale
satisfying (4) exists - Trip-based Section 3.1 Page 4, and Algorithms 1, 2, and 3), from a final station to an initial station (Additionally, we do not add any transfers from the first stop (i = 0) or to the last stop ( j = |p(L)| − 1) of a trip. Furthermore, transfers to trips of the same line are only kept if either u ≺ t or j < i; otherwise, it is better to simply remain in the current trip - Trip-based Section 3.1 Page 4, and Algorithms 1, 2, and 3).
As per claim 10
Trip-based, in view of Multimodal, discloses [t]he method according to claim 6, and Trip-based further discloses, further comprising iteratively considering the transfers from each successive station of the origin trip when travelling the stations on the origin trip (For each of these stops q, we iterate over (L, j)  ∈ L (q)  and find the first trip u of line L such that a valid transfer 
    PNG
    media_image4.png
    37
    79
    media_image4.png
    Greyscale
satisfying (4) exists - Trip-based Section 3.1 Page 4, and Algorithms 1, 2, and 3), from a final station to an initial station (Additionally, we do not add any transfers from the first stop (i = 0) or to the last stop ( j = |p(L)| − 1) of a trip. Furthermore, transfers to trips of the same line are only kept if either u ≺ t or j < i; otherwise, it is better to simply remain in the current trip - Trip-based Section 3.1 Page 4, and Algorithms 1, 2, and 3).
As per claim 11
Trip-based, in view of Multimodal, discloses [t]he method according to claim 7, and Trip-based further discloses, further comprising iteratively considering the transfers from each successive station of the origin trip when travelling the stations on the origin trip (For each of these stops q, we iterate over (L, j)  ∈ L (q)  and find the first trip u of line L such that a valid transfer 
    PNG
    media_image4.png
    37
    79
    media_image4.png
    Greyscale
satisfying (4) exists - Trip-based Section 3.1 Page 4, and Algorithms 1, 2, and 3), from a final station to an initial station (Additionally, we do not add any transfers from the first stop (i = 0) or to the last stop ( j = |p(L)| − 1) of a trip. Furthermore, transfers to trips of the same line are only kept if either u ≺ t or j < i; otherwise, it is better to simply remain in the current trip - Trip-based Section 3.1 Page 4, and Algorithms 1, 2, and 3).
As per claim 12
Trip-based, in view of Multimodal, discloses [t]he method according to claim 8, and Trip-based further discloses, further comprising iteratively considering the transfers from each successive station of the origin trip when travelling the stations on the origin trip (For each of these stops q, we iterate over (L, j)  ∈ L (q)  and find the first trip u of line L such that a valid transfer 
    PNG
    media_image4.png
    37
    79
    media_image4.png
    Greyscale
satisfying (4) exists - Trip-based Section 3.1 Page 4, and Algorithms 1, 2, and 3), from a final station to an initial station (Additionally, we do not add any transfers from the first stop (i = 0) or to the last stop ( j = |p(L)| − 1) of a trip. Furthermore, transfers to trips of the same line are only kept if either u ≺ t or j < i; otherwise, it is better to simply remain in the current trip - Trip-based Section 3.1 Page 4, and Algorithms 1, 2, and 3).
As per claim 13
Trip-based, in view of Multimodal, discloses [t]he method according to claim 1, and Trip-based further discloses, wherein the earliest arrival time and/or the earliest change time is also computed at each neighboring station of each station on the origin trip and on the target trip after said reachable station (Preprocessing is divided into several steps: Initial computation and reduction…For each trip t and each stop p i t of that trip, we examine p i t and all stops reachable via (direct) footpaths from p i t and all stops reachable via (direct) footpaths from p i t, During execution of the algorithm, they are updated to reflect when passengers arrive (τA) or can board the next trip (τC) at each stop - Trip-based Section 3.1 Pages 4 and 5, and Algorithms 1, 2, and 3).
As per claim 14
Trip-based, in view of Multimodal, discloses [t]he method according to claim 2, and Trip-based further discloses, wherein the earliest arrival time and/or the earliest change time is also computed at each neighboring station of each station on the origin trip and on the target trip after said reachable station (Preprocessing is divided into several steps: Initial computation and reduction…For each trip t and each stop p i t of that trip, we examine p i t and all stops reachable via (direct) footpaths from p i t and all stops reachable via (direct) footpaths from p i t, During execution of the algorithm, they are updated to reflect when passengers arrive (τA) or can board the next trip (τC) at each stop - Trip-based Section 3.1 Pages 4 and 5, and Algorithms 1, 2, and 3).
As per claim 15
Trip-based, in view of Multimodal, discloses [t]he method according to claim 3, and Trip-based further discloses, wherein the earliest arrival time and/or the earliest change time is also computed at each neighboring station of each station on the origin trip and on the target trip after said reachable station (Preprocessing is divided into several steps: Initial computation and reduction…For each trip t and each stop p i t of that trip, we examine p i t and all stops reachable via (direct) footpaths from p i t and all stops reachable via (direct) footpaths from p i t, During execution of the algorithm, they are updated to reflect when passengers arrive (τA) or can board the next trip (τC) at each stop - Trip-based Section 3.1 Pages 4 and 5, and Algorithms 1, 2, and 3).
As per claim 16
Trip-based, in view of Multimodal, discloses [t]he method according to claim 4, and Trip-based further discloses, wherein the earliest arrival time and/or the earliest change time is also computed at each neighboring station of each station on the origin trip and on the target trip after said reachable station (Preprocessing is divided into several steps: Initial computation and reduction…For each trip t and each stop p i t of that trip, we examine p i t and all stops reachable via (direct) footpaths from p i t and all stops reachable via (direct) footpaths from p i t, During execution of the algorithm, they are updated to reflect when passengers arrive (τA) or can board the next trip (τC) at each stop - Trip-based Section 3.1 Pages 4 and 5, and Algorithms 1, 2, and 3).
As per claim 17
Trip-based, in view of Multimodal, discloses [t]he method according to claim 5, and Trip-based further discloses, wherein the earliest arrival time and/or the earliest change time is also computed at each neighboring station of each station on the origin trip and on the target trip after said reachable station (Preprocessing is divided into several steps: Initial computation and reduction…For each trip t and each stop p i t of that trip, we examine p i t and all stops reachable via (direct) footpaths from p i t and all stops reachable via (direct) footpaths from p i t, During execution of the algorithm, they are updated to reflect when passengers arrive (τA) or can board the next trip (τC) at each stop - Trip-based Section 3.1 Pages 4 and 5, and Algorithms 1, 2, and 3).
As per claim 18
Trip-based, in view of Multimodal, discloses [t]he method according to claim 6, and Trip-based further discloses, wherein the earliest arrival time and/or the earliest change time is also computed at each neighboring station of each station on the origin trip and on the target trip after said reachable station (Preprocessing is divided into several steps: Initial computation and reduction…For each trip t and each stop p i t of that trip, we examine p i t and all stops reachable via (direct) footpaths from p i t and all stops reachable via (direct) footpaths from p i t, During execution of the algorithm, they are updated to reflect when passengers arrive (τA) or can board the next trip (τC) at each stop - Trip-based Section 3.1 Pages 4 and 5, and Algorithms 1, 2, and 3).

As per claim 19
Trip-based, in view of Multimodal, discloses [t]he method according to claim 7, and Trip-based further discloses, wherein the earliest arrival time and/or the earliest change time is also computed at each neighboring station of each station on the origin trip and on the target trip after said reachable station (Preprocessing is divided into several steps: Initial computation and reduction…For each trip t and each stop p i t of that trip, we examine p i t and all stops reachable via (direct) footpaths from p i t and all stops reachable via (direct) footpaths from p i t, During execution of the algorithm, they are updated to reflect when passengers arrive (τA) or can board the next trip (τC) at each stop - Trip-based Section 3.1 Pages 4 and 5, and Algorithms 1, 2, and 3).
As per claim 20
Trip-based, in view of Multimodal, discloses [t]he method according to claim 8, and Trip-based further discloses, wherein the earliest arrival time and/or the earliest change time is also computed at each neighboring station of each station on the origin trip and on the target trip after said reachable station (Preprocessing is divided into several steps: Initial computation and reduction…For each trip t and each stop p i t of that trip, we examine p i t and all stops reachable via (direct) footpaths from p i t and all stops reachable via (direct) footpaths from p i t, During execution of the algorithm, they are updated to reflect when passengers arrive (τA) or can board the next trip (τC) at each stop - Trip-based Section 3.1 Pages 4 and 5, and Algorithms 1, 2, and 3).
As per claim 21
Trip-based, in view of Multimodal, discloses [t]he method according to claim 9, and Trip-based further discloses, wherein the earliest arrival time and/or the earliest change time is also computed at each neighboring station of each station on the origin trip and on the target trip after said reachable station (Preprocessing is divided into several steps: Initial computation and reduction…For each trip t and each stop p i t of that trip, we examine p i t and all stops reachable via (direct) footpaths from p i t and all stops reachable via (direct) footpaths from p i t, During execution of the algorithm, they are updated to reflect when passengers arrive (τA) or can board the next trip (τC) at each stop - Trip-based Section 3.1 Pages 4 and 5, and Algorithms 1, 2, and 3).
As per claim 22
Trip-based, in view of Multimodal, discloses [t]he method according to claim 10, and Trip-based further discloses, wherein the earliest arrival time and/or the earliest change time is also computed at each neighboring station of each station on the origin trip and on the target trip after said reachable station (Preprocessing is divided into several steps: Initial computation and reduction…For each trip t and each stop p i t of that trip, we examine p i t and all stops reachable via (direct) footpaths from p i t and all stops reachable via (direct) footpaths from p i t, During execution of the algorithm, they are updated to reflect when passengers arrive (τA) or can board the next trip (τC) at each stop - Trip-based Section 3.1 Pages 4 and 5, and Algorithms 1, 2, and 3).
As per claim 23
Trip-based, in view of Multimodal, discloses [t]he method according to claim 11, and Trip-based further discloses, wherein the earliest arrival time and/or the earliest change time is also computed at each neighboring station of each station on the origin trip and on the target trip after said reachable station (Preprocessing is divided into several steps: Initial computation and reduction…For each trip t and each stop p i t of that trip, we examine p i t and all stops reachable via (direct) footpaths from p i t and all stops reachable via (direct) footpaths from p i t, During execution of the algorithm, they are updated to reflect when passengers arrive (τA) or can board the next trip (τC) at each stop - Trip-based Section 3.1 Pages 4 and 5, and Algorithms 1, 2, and 3).
As per claim 24
Trip-based, in view of Multimodal, discloses [t]he method according to claim 12, and Trip-based further discloses, wherein the earliest arrival time and/or the earliest change time is also computed at each neighboring station of each station on the origin trip and on the target trip after said reachable station (Preprocessing is divided into several steps: Initial computation and reduction…For each trip t and each stop p i t of that trip, we examine p i t and all stops reachable via (direct) footpaths from p i t and all stops reachable via (direct) footpaths from p i t, During execution of the algorithm, they are updated to reflect when passengers arrive (τA) or can board the next trip (τC) at each stop - Trip-based Section 3.1 Pages 4 and 5, and Algorithms 1, 2, and 3).
As per claim 25
Trip-Based discloses [t]he method according to claim 1, and Trip-based further discloses further comprising: (e) performing a routing optimization algorithm so as to build, among the itineraries having a main part from an initial trip belonging to the set of possible initial trips to a final trip belonging to the set of possible final trips (Next, we further reduce the number of transfers by analyzing which transfers lead to improved arrival times - Trip-based Section 3.1 Page 5, and Algorithms 1, 2, and 3), at least one optimal itinerary according to the earliest arrival time and the number of transfers or the latest departure time and the number of transfers, when considering only trips from the set of possible trips, and only transfers from the subset of feasible transfers between considered trips (For each trip, we maintain two mappings τA and τC from stops to arrival time and earliest change time, respectively - Trip-based Section 3.1 Page 5, and Algorithms 1, 2, and 3).
Trip-based does not disclose using the selected transportation modes.
However, Multimodal teaches using the selected transportation modes (Figure 1: Exemplary multi-criteria multimodal query on london with criteria arrival time, number of transfers, walking duration, and cost- Multimodal Page 3 Column 1 Lines 8-10).
Trip-based discloses Pareto-optimal journeys in a public transit network regarding the two criteria of arrival time and number of transfers taken. Multimodal teaches the quick computation of meaningful multi-criteria multimodal journeys in large metropolitan transportation systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to modify the invention of Trip-based Pareto-optimal journeys in a public transit network regarding the two criteria of arrival time and number of transfers taken by the quick computation of meaningful multi-criteria multimodal journeys in large metropolitan transportation systems , as taught by Multimodal, to enable the calculation of the earliest arrival, change times, and the reduction of the transfer sets for each stop and transportation mode. 
As per claim 26
Trip-Based discloses [t]he method according to claim 25, and Trip-based further discloses, wherein the routing optimization algorithm computes the Pareto front (We precompute transfers so they can be looked up quickly during queries. A key observation is that the majority of possible transfers is not needed in order to find Pareto-optimal journeys, and can be safely discarded - Trip-based Section 3.1 Page 4, and Algorithms 1, 2, and 3).
As per claim 27
Trip-Based discloses [t]he method according to claim 26, and Trip-based further discloses, wherein the routing optimization algorithm computes at least one optimal solution per element in the Pareto front (We precompute transfers so they can be looked up quickly during queries. A key observation is that the majority of possible transfers is not needed in order to find Pareto-optimal journeys, and can be safely discarded - Trip-based Section 3.1 Page 1, and Algorithms 1, 2, and 3), for the earliest arrival time and number of transfers or latest departure time and number of transfers (For each trip, we maintain two mappings τA and τC from stops to arrival time and earliest change time, respectively - Trip-based Section 3.1 Page 5, and Algorithms 1, 2, and 3), by taking one additional trip of the set of, at each iteration based on the precomputed transfer set (For each of these stops q, we iterate over (L, j)  ∈ L (q)  and find the first trip u of line L such that a valid transfer 
    PNG
    media_image4.png
    37
    79
    media_image4.png
    Greyscale
satisfying (4) exists - Trip-based Section 3.1 Page 4, and Algorithms 1, 2, and 3).
Trip-based does not disclose in multimodal networks, the selected modes.
However, Multimodal teaches in multimodal networks, the selected modes (Figure 1: Exemplary multi-criteria multimodal query on london with criteria arrival time, number of transfers, walking duration, and cost- Multimodal Page 3 Column 1 Lines 8-10).
Trip-based discloses Pareto-optimal journeys in a public transit network regarding the two criteria of arrival time and number of transfers taken. Multimodal teaches the quick computation of meaningful multi-criteria multimodal journeys in large metropolitan transportation systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to modify the invention of Trip-based Pareto-optimal journeys in a public transit network regarding the two criteria of arrival time and number of transfers taken by the quick computation of meaningful multi-criteria multimodal journeys in large metropolitan transportation systems , as taught by Multimodal, to enable the calculation of the earliest arrival, change times, and the reduction of the transfer sets for each stop and transportation mode. 
As per claim 28
Trip-Based discloses [a] method for computing at least one itinerary from a departure location to an arrival location, each itinerary comprising a main part in, of predetermined stations (the input to an earliest arrival query consists of the source stop psrc, the target stop ptgt, and the (earliest) departure time τ, and the objective is to calculate a Pareto set of (τjarr, n ) tuples representing Pareto-optimal journeys arriving at time τjarr after n transfers - Trip-based Section 3.1 Page 7, and Algorithms 1, 2, and 3), defined as a sequence of trips from a set of possible trips, and transfers from a set of feasible transfers (For each trip, we maintain two mappings τA and τC from stops to arrival time and earliest change time, respectively - Trip-based Section 3.1 Page 5, and Algorithms 1, 2, and 3), wherein the itinerary is restricted, the method comprising (Next, we further reduce the number of transfers by analyzing which transfers lead to improved arrival times - Trip-based Section 3.1 Page 5, and Algorithms 1, 2, and 3): (a) preprocessing the set of feasible transfers, so as to obtain a subset of feasible transfers (Next, we further reduce the number of transfers by analyzing which transfers lead to improved arrival times - Trip-based Section 3.1 Page 5, and Algorithms 1, 2, and 3); (b) determining a set of possible initial trips as a function of the departure location, and a set of possible final trips as a function of the arrival location (the input to an earliest arrival query consists of the source stop psrc, the target stop ptgt, and the (earliest) departure time τ, and the objective is to calculate a Pareto set of (τjarr, n ) tuples representing Pareto-optimal journeys arriving at time τjarr after n transfers - Trip-based Section 3.1 Page 7, and Algorithms 1, 2, and 3); and (c) performing a routing optimization algorithm so as to build, among the itineraries having a main part from an initial trip belonging to the set of possible initial trips to a final trip belonging to the set of possible final trips (Thus, arrival times τarr(·,·) are required only in the first loop, transfer indices only in the second loop, and transfers and reached stops Rn (t) only in the final loop - Trip-based Section 3.1 Page 10, and Algorithms 1, 2, and 3), at least one optimal itinerary according to the earliest arrival time and the number of transfers or the latest departure time and the number of transfers, when considering only trips from the set of possible trips, and only transfers from the subset of feasible transfers between considered trips (For each trip, we maintain two mappings τA and τC from stops to arrival time and earliest change time, respectively - Trip-based Section 3.1 Page 5, and Algorithms 1, 2, and 3).
Trip-Based does not teach a multimodal transportation network, within the multimodal transportation network, within the multimodal transportation network, to a combination of transportation modes selected among possible transportation modes of the multimodal transportation network, within the multimodal transportation network, in the multimodal transportation network, using the selected transportation modes.
However, Multimodal teaches a multimodal transportation network, within the multimodal transportation network, within the multimodal transportation network, to a combination of transportation modes selected among possible transportation modes of the multimodal transportation network, within the multimodal transportation network, in the multimodal transportation network, using the selected transportation modes (Figure 1: Exemplary multi-criteria multimodal query on london with criteria arrival time, number of transfers, walking duration, and cost - Multimodal Page 3 Column 1 Lines 8-10).
Trip-based discloses Pareto-optimal journeys in a public transit network regarding the two criteria of arrival time and number of transfers taken. Multimodal teaches the quick computation of meaningful multi-criteria multimodal journeys in large metropolitan transportation systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to modify the invention of Trip-based Pareto-optimal journeys in a public transit network regarding the two criteria of arrival time and number of transfers taken by the quick computation of meaningful multi-criteria multimodal journeys in large metropolitan transportation systems , as taught by Multimodal, to enable the calculation of the earliest arrival, change times, and the reduction of the transfer sets for each stop and transportation mode. 
As per claim 29
Trip-Based discloses [t]he method according to claim 28, and Trip-based further discloses, wherein the routing optimization algorithm computes the Pareto front (We precompute transfers so they can be looked up quickly during queries. A key observation is that the majority of possible transfers is not needed in order to find Pareto-optimal journeys, and can be safely discarded - Trip-based Section 3.1 Page 1, and Algorithms 1, 2, and 3).
As per claim 30
Trip-Based discloses [t]he method according to claim 29, and Trip-based further discloses, wherein the routing optimization algorithm computes at least one optimal solution per element in the Pareto front (We precompute transfers so they can be looked up quickly during queries. A key observation is that the majority of possible transfers is not needed in order to find Pareto-optimal journeys, and can be safely discarded - Trip-based Section 3.1 Page 1, and Algorithms 1, 2, and 3) for the earliest arrival time and number of transfers or latest departure time and number of transfers (For each trip, we maintain two mappings τA and τC from stops to arrival time and earliest change time, respectively - Trip-based Section 3.1 Page 5, and Algorithms 1, 2, and 3), by taking one additional trip of the set of, at each iteration based on the precomputed transfer set (For each of these stops q, we iterate over (L, j)  ∈ L (q)  and find the first trip u of line L such that a valid transfer 
    PNG
    media_image4.png
    37
    79
    media_image4.png
    Greyscale
satisfying (4) exists - Trip-based Section 3.1 Page 4, and Algorithms 1, 2, and 3).
Trip-based does not disclose in multimodal networks, the selected modes.
However, Multimodal teaches in multimodal networks, the selected modes (Figure 1: Exemplary multi-criteria multimodal query on london with criteria arrival time, number of transfers, walking duration, and cost- Multimodal Page 3 Column 1 Lines 8-10).
Trip-based discloses Pareto-optimal journeys in a public transit network regarding the two criteria of arrival time and number of transfers taken. Multimodal teaches the quick computation of meaningful multi-criteria multimodal journeys in large metropolitan transportation systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to modify the invention of Trip-based Pareto-optimal journeys in a public transit network regarding the two criteria of arrival time and number of transfers taken by the quick computation of meaningful multi-criteria multimodal journeys in large metropolitan transportation systems , as taught by Multimodal, to enable the calculation of the earliest arrival, change times, and the reduction of the transfer sets for each stop and transportation mode. 
As per claim 31
Trip-Based discloses [a] computer program product for preprocessing a set of feasible transfers, of predetermined stations, for each trip (t), between two stations, hereafter called origin trip, the method comprising: (a) for each station 
    PNG
    media_image1.png
    38
    36
    media_image1.png
    Greyscale
of the origin trip (t), computing at this station 
    PNG
    media_image1.png
    38
    36
    media_image1.png
    Greyscale
a value of an earliest arrival time 
    PNG
    media_image2.png
    32
    93
    media_image2.png
    Greyscale
or an earliest change time 
    PNG
    media_image3.png
    33
    94
    media_image3.png
    Greyscale
 (Preprocessing is divided into several steps: Initial computation and reduction…For each trip t and each stop p i t of that trip, we examine p i t and all stops reachable via (direct) footpaths from p i t and all stops reachable via (direct) footpaths from p i t- Trip-based Section 3.1 Page 4, and Algorithms 1, 2, and 3); (b) for at least one transfer 
    PNG
    media_image4.png
    37
    79
    media_image4.png
    Greyscale
of the set of feasible transfers from a station 
    PNG
    media_image1.png
    38
    36
    media_image1.png
    Greyscale
on the origin trip (t) to a reachable station 
    PNG
    media_image5.png
    39
    34
    media_image5.png
    Greyscale
on a target trip (u), computing, at each station 
    PNG
    media_image6.png
    40
    57
    media_image6.png
    Greyscale
of the target trip (u) after the reachable station 
    PNG
    media_image7.png
    30
    37
    media_image7.png
    Greyscale
, a value of the earliest arrival time 
    PNG
    media_image8.png
    39
    128
    media_image8.png
    Greyscale
or the earliest change time 
    PNG
    media_image9.png
    37
    126
    media_image9.png
    Greyscale
 , a value of the earliest arrival time 
    PNG
    media_image8.png
    39
    128
    media_image8.png
    Greyscale
or the earliest change time 
    PNG
    media_image9.png
    37
    126
    media_image9.png
    Greyscale
 (For each trip, we maintain two mappings τA and τC from stops to arrival time and earliest change time, respectively - Trip-based Section 3.1 Page 5, and Algorithms 1, 2, and 3); (c) removing the transfer 
    PNG
    media_image4.png
    37
    79
    media_image4.png
    Greyscale
from the set of feasible transfers only if determining that each computed value of the earliest arrival time 
    PNG
    media_image2.png
    32
    93
    media_image2.png
    Greyscale
or the earliest change time 
    PNG
    media_image3.png
    33
    94
    media_image3.png
    Greyscale
is not improved by the transfer 
    PNG
    media_image4.png
    37
    79
    media_image4.png
    Greyscale
 (Next, we further reduce the number of transfers by analyzing which transfers lead to improved arrival times - Trip-based Section 3.1 Page 5, and Algorithms 1, 2, and 3); and (d) outputting the set of feasible transfers for computing at least one itinerary (Reduced transfer set T- Trip-based Section 3.1 Page 6, and Algorithms 1, 2, and 3).
Trip-based does not disclose within a multimodal transportation network, in the multimodal transportation network, of the multimodal transportation network, associated with all transportation modes (m) of the multimodal transportation network, specifically associated with the transportation mode (mu) of the multimodal transportation network used by the target trip (u), or if the transportation mode (mu) of the multimodal transportation network used by the target trip (u) is the same as the transportation mode (mt) of the multimodal transportation network used by the origin trip (t), in the multimodal transportation network.
However, Multimodal teaches within a multimodal transportation network, in the multimodal transportation network, of the multimodal transportation network, associated with all transportation modes (m) of the multimodal transportation network, specifically associated with the transportation mode (mu) of the multimodal transportation network used by the target trip (u), or if the transportation mode (mu) of the multimodal transportation network used by the target trip (u) is the same as the transportation mode (mt) of the multimodal transportation network used by the origin trip (t), in the multimodal transportation network (Figure 1: Exemplary multi-criteria multimodal query on london with criteria arrival time, number of transfers, walking duration, and cost- Multimodal Page 3 Column 1 Lines 8-10).
Trip-based discloses Pareto-optimal journeys in a public transit network regarding the two criteria of arrival time and number of transfers taken. Multimodal teaches the quick computation of meaningful multi-criteria multimodal journeys in large metropolitan transportation systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to modify the invention of Trip-based Pareto-optimal journeys in a public transit network regarding the two criteria of arrival time and number of transfers taken by the quick computation of meaningful multi-criteria multimodal journeys in large metropolitan transportation systems , as taught by Multimodal, to enable the calculation of the earliest arrival, change times, and the reduction of the transfer sets for each stop and transportation mode. 
As per claim 32
Trip-based, in view of Multimodal, discloses [t]he method according to claim 31, and Trip-based further discloses further comprising initializing the earliest arrival time or the earliest change time as a function of schedules (For each trip, we maintain two mappings τA and τC from stops to arrival time and earliest change time, respectively - Trip-based Section 3.1 Page 5, and Algorithms 1, 2, and 3).
As per claim 33
Trip-based, in view of Multimodal, discloses [t]he method according to claim 32, and Trip-based further discloses wherein the value of the earliest arrival time or the earliest change time corresponds to the earliest arrival time or the earliest change time when using, used by the origin trip (t) (For each trip, we maintain two mappings τA and τC from stops to arrival time and earliest change time, respectively - Trip-based Section 3.1 Page 5, and Algorithms 1, 2, and 3).
Trip-based does not disclose specifically associated with a transportation mode (mu) of the multimodal transportation network, only the transportation mode (mu) or the transportation mode (mt) of the multimodal transportation network.
However, Multimodal teaches specifically associated with a transportation mode (mu) of the multimodal transportation network, only the transportation mode (mu) or the transportation mode (mt) of the multimodal transportation network (Figure 1: Exemplary multi-criteria multimodal query on london with criteria arrival time, number of transfers, walking duration, and cost- Multimodal Page 3 Column 1 Lines 8-10).
Trip-based discloses Pareto-optimal journeys in a public transit network regarding the two criteria of arrival time and number of transfers taken. Multimodal teaches the quick computation of meaningful multi-criteria multimodal journeys in large metropolitan transportation systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to modify the invention of Trip-based Pareto-optimal journeys in a public transit network regarding the two criteria of arrival time and number of transfers taken by the quick computation of meaningful multi-criteria multimodal journeys in large metropolitan transportation systems , as taught by Multimodal, to enable the calculation of the earliest arrival, change times, and the reduction of the transfer sets for each stop and transportation mode. 
As per claim 34
Trip-based, in view of Multimodal, discloses [t]he method according to claim 31, and Trip-based further discloses, further comprising performing (b) (For each trip, we maintain two mappings τA and τC from stops to arrival time and earliest change time, respectively - Trip-based Section 3.1 Page 5, and Algorithms 1, 2, and 3), and (c) (Next, we further reduce the number of transfers by analyzing which transfers lead to improved arrival times - Trip-based Section 3.1 Page 5, and Algorithms 1, 2, and 3), iteratively for each transfer of the set of feasible transfers (For each of these stops q, we iterate over (L, j)  ∈ L (q)  and find the first trip u of line L such that a valid transfer 
    PNG
    media_image4.png
    37
    79
    media_image4.png
    Greyscale
satisfying (4) exists - Trip-based Section 3.1 Page 4, and Algorithms 1, 2, and 3), which is the earliest transfer from a station on the origin trip to any reachable station on any target trip (Again, we iterate over all trips t. For each trip, we maintain two mappings τA and τC from stops to arrival time and earliest change time, respectively - Trip-based Section 3.1 Page 5, and Algorithms 1, 2, and 3).
As per claim 35
Trip-based, in view of Multimodal, discloses [t]he method according to claim 32, and Trip-based further discloses, further comprising iteratively considering the transfers from each successive station of the origin trip when travelling the stations on the origin trip (For each of these stops q, we iterate over (L, j)  ∈ L (q)  and find the first trip u of line L such that a valid transfer 
    PNG
    media_image4.png
    37
    79
    media_image4.png
    Greyscale
satisfying (4) exists - Trip-based Section 3.1 Page 4, and Algorithms 1, 2, and 3), from a final station to an initial station (Additionally, we do not add any transfers from the first stop (i = 0) or to the last stop ( j = |p(L)| − 1) of a trip. Furthermore, transfers to trips of the same line are only kept if either u ≺ t or j < i; otherwise, it is better to simply remain in the current trip - Trip-based Section 3.1 Page 4, and Algorithms 1, 2, and 3).
As per claim 36
Trip-based, in view of Multimodal, discloses [t]he method according to claim 33, and Trip-based further discloses, wherein the earliest arrival time and/or the earliest change time is also computed at each neighboring station of each station on the origin trip and on the target trip after said reachable station (Preprocessing is divided into several steps: Initial computation and reduction…For each trip t and each stop p i t of that trip, we examine p i t and all stops reachable via (direct) footpaths from p i t and all stops reachable via (direct) footpaths from p i t, During execution of the algorithm, they are updated to reflect when passengers arrive (τA) or can board the next trip (τC) at each stop - Trip-based Section 3.1 Pages 4 and 5, and Algorithms 1, 2, and 3).
As per claim 37
Trip-Based discloses [t]he method according to claim 31, and Trip-based further discloses further comprising: (e) performing a routing optimization algorithm so as to build, among the itineraries having a main part from an initial trip belonging to the set of possible initial trips to a final trip belonging to the set of possible final trips (Next, we further reduce the number of transfers by analyzing which transfers lead to improved arrival times - Trip-based Section 3.1 Page 5, and Algorithms 1, 2, and 3), at least one optimal itinerary according to the earliest arrival time and the number of transfers or the latest departure time and the number of transfers, when considering only trips from the set of possible trips, and only transfers from the subset of feasible transfers between considered trips (For each trip, we maintain two mappings τA and τC from stops to arrival time and earliest change time, respectively - Trip-based Section 3.1 Page 5, and Algorithms 1, 2, and 3).
Trip-based does not disclose using the selected transportation modes.
However, Multimodal teaches using the selected transportation modes (Figure 1: Exemplary multi-criteria multimodal query on london with criteria arrival time, number of transfers, walking duration, and cost- Multimodal Page 3 Column 1 Lines 8-10).
Trip-based discloses Pareto-optimal journeys in a public transit network regarding the two criteria of arrival time and number of transfers taken. Multimodal teaches the quick computation of meaningful multi-criteria multimodal journeys in large metropolitan transportation systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to modify the invention of Trip-based Pareto-optimal journeys in a public transit network regarding the two criteria of arrival time and number of transfers taken by the quick computation of meaningful multi-criteria multimodal journeys in large metropolitan transportation systems , as taught by Multimodal, to enable the calculation of the earliest arrival, change times, and the reduction of the transfer sets for each stop and transportation mode. 
As per claim 38
Trip-Based discloses [t]he method according to claim 37, and Trip-based further discloses, wherein the routing optimization algorithm computes the Pareto front (We precompute transfers so they can be looked up quickly during queries. A key observation is that the majority of possible transfers is not needed in order to find Pareto-optimal journeys, and can be safely discarded - Trip-based Section 3.1 Page 1, and Algorithms 1, 2, and 3).
As per claim 39
Trip-Based discloses [t]he method according to claim 38, and Trip-based further discloses, wherein the routing optimization algorithm computes at least one optimal solution per element in the Pareto front (We precompute transfers so they can be looked up quickly during queries. A key observation is that the majority of possible transfers is not needed in order to find Pareto-optimal journeys, and can be safely discarded - Trip-based Section 3.1 Page 1, and Algorithms 1, 2, and 3) for the earliest arrival time and number of transfers or latest departure time and number of transfers (For each trip, we maintain two mappings τA and τC from stops to arrival time and earliest change time, respectively - Trip-based Section 3.1 Page 5, and Algorithms 1, 2, and 3), by taking one additional trip of the set of, at each iteration based on the precomputed transfer set (For each of these stops q, we iterate over (L, j)  ∈ L (q)  and find the first trip u of line L such that a valid transfer 
    PNG
    media_image4.png
    37
    79
    media_image4.png
    Greyscale
satisfying (4) exists - Trip-based Section 3.1 Page 4, and Algorithms 1, 2, and 3).
Trip-based does not disclose in multimodal networks, the selected modes.
However, Multimodal teaches in multimodal networks, the selected modes (Figure 1: Exemplary multi-criteria multimodal query on london with criteria arrival time, number of transfers, walking duration, and cost- Multimodal Page 3 Column 1 Lines 8-10).
Trip-based discloses Pareto-optimal journeys in a public transit network regarding the two criteria of arrival time and number of transfers taken. Multimodal teaches the quick computation of meaningful multi-criteria multimodal journeys in large metropolitan transportation systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to modify the invention of Trip-based Pareto-optimal journeys in a public transit network regarding the two criteria of arrival time and number of transfers taken by the quick computation of meaningful multi-criteria multimodal journeys in large metropolitan transportation systems , as taught by Multimodal, to enable the calculation of the earliest arrival, change times, and the reduction of the transfer sets for each stop and transportation mode. 
As per claim 40
Trip-Based discloses [t]he computer program product according to claim 31, and Trip-based further discloses, wherein the computer program product is a computer-readable medium (We study the problem of computing all Pareto-optimal journeys in a public transit network regarding the two criteria of arrival time and number of transfers taken - Trip-based Section 3.1 Page 4, and Algorithms 1, 2, and 3 (the program products are algorithm’s run on computers)).

As per claim 41
Trip-Based discloses [a] computer program product for preprocessing a set of feasible transfers of predetermined stations to compute at least one itinerary from a departure location to an arrival location (Preprocessing is divided into several steps: Initial computation and reduction…For each trip t and each stop p i t of that trip, we examine p i t and all stops reachable via (direct) footpaths from p i t and all stops reachable via (direct) footpaths from p i t- Trip-based Section 3.1 Page 4, and Algorithms 1, 2, and 3), (a) preprocessing the set of feasible transfers, so as to obtain a subset of feasible transfers (Next, we further reduce the number of transfers by analyzing which transfers lead to improved arrival times - Trip-based Section 3.1 Page 5, and Algorithms 1, 2, and 3); (b) determining a set of possible initial trips as a function of the departure location, and a set of possible final trips as a function of the arrival location (the input to an earliest arrival query consists of the source stop psrc, the target stop ptgt, and the (earliest) departure time τ, and the objective is to calculate a Pareto set of (τjarr, n ) tuples representing Pareto-optimal journeys arriving at time τjarr after n transfers - Trip-based Section 3.1 Page 7, and Algorithms 1, 2, and 3); and (c) performing a routing optimization algorithm so as to build, among the itineraries having a main part from an initial trip belonging to the set of possible initial trips to a final trip belonging to the set of possible final trips (Thus, arrival times τarr(·,·) are required only in the first loop, transfer indices only in the second loop, and transfers and reached stops Rn (t) only in the final loop - Trip-based Section 3.1 Page 10, and Algorithms 1, 2, and 3), at least one optimal itinerary according to the earliest arrival time and the number of transfers or the latest departure time and the number of transfers, when considering only trips from the set of possible trips, and only transfers from the subset of feasible transfers between considered trips (For each trip, we maintain two mappings τA and τC from stops to arrival time and earliest change time, respectively - Trip-based Section 3.1 Page 5, and Algorithms 1, 2, and 3).
Trip-Based does not teach the computer program product being executed on a computer to perform a process, the process comprising, within a multimodal transportation network, within the multimodal transportation network, in the multimodal transportation network, using the selected transportation modes.
However, Multimodal teaches the computer program product being executed on a computer to perform a process, the process comprising (Figure 4 illustrates representative screens of the MmRP captured from a tablet PC – Multimodal Page 5 Column 1 Lines 14-15): within a multimodal transportation network, within the multimodal transportation network, in the multimodal transportation network, using the selected transportation modes (Figure 1: Exemplary multi-criteria multimodal query on london with criteria arrival time, number of transfers, walking duration, and cost - Multimodal Page 3 Column 1 Lines 8-10).
Trip-based discloses Pareto-optimal journeys in a public transit network regarding the two criteria of arrival time and number of transfers taken. Multimodal teaches the quick computation of meaningful multi-criteria multimodal journeys in large metropolitan transportation systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to modify the invention of Trip-based Pareto-optimal journeys in a public transit network regarding the two criteria of arrival time and number of transfers taken by the quick computation of meaningful multi-criteria multimodal journeys in large metropolitan transportation systems, as taught by Multimodal, to enable the calculation of the earliest arrival, change times, and the reduction of the transfer sets for each stop and transportation mode. 
As per claim 42
Trip-Based discloses [t]he method according to claim 41, and Trip-based further discloses, wherein the routing optimization algorithm computes the Pareto front (We precompute transfers so they can be looked up quickly during queries. A key observation is that the majority of possible transfers is not needed in order to find Pareto-optimal journeys, and can be safely discarded - Trip-based Section 3.1 Page 1, and Algorithms 1, 2, and 3).
As per claim 43
Trip-Based discloses [t]he method according to claim 42, and Trip-based further discloses, wherein the routing optimization algorithm computes at least one optimal solution per element in the Pareto front (We precompute transfers so they can be looked up quickly during queries. A key observation is that the majority of possible transfers is not needed in order to find Pareto-optimal journeys, and can be safely discarded - Trip-based Section 3.1 Page 1, and Algorithms 1, 2, and 3), for the earliest arrival time and number of transfers or latest departure time and number of transfers (For each trip, we maintain two mappings τA and τC from stops to arrival time and earliest change time, respectively - Trip-based Section 3.1 Page 5, and Algorithms 1, 2, and 3), by taking one additional trip of the set of, at each iteration based on the precomputed transfer set (For each of these stops q, we iterate over (L, j)  ∈ L (q)  and find the first trip u of line L such that a valid transfer 
    PNG
    media_image4.png
    37
    79
    media_image4.png
    Greyscale
satisfying (4) exists - Trip-based Section 3.1 Page 4, and Algorithms 1, 2, and 3).
Trip-based does not disclose in multimodal networks, the selected modes.
However, Multimodal teaches in multimodal networks, the selected modes (Figure 1: Exemplary multi-criteria multimodal query on london with criteria arrival time, number of transfers, walking duration, and cost- Multimodal Page 3 Column 1 Lines 8-10).
Trip-based discloses Pareto-optimal journeys in a public transit network regarding the two criteria of arrival time and number of transfers taken. Multimodal teaches the quick computation of meaningful multi-criteria multimodal journeys in large metropolitan transportation systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to modify the invention of Trip-based Pareto-optimal journeys in a public transit network regarding the two criteria of arrival time and number of transfers taken by the quick computation of meaningful multi-criteria multimodal journeys in large metropolitan transportation systems, as taught by Multimodal, to enable the calculation of the earliest arrival, change times, and the reduction of the transfer sets for each stop and transportation mode. 
As per claim 44
Trip-Based discloses [t]he computer program product according to claim 41, and Trip-based further discloses, wherein the computer program product is a computer-readable medium (We study the problem of computing all Pareto-optimal journeys in a public transit network regarding the two criteria of arrival time and number of transfers taken - Trip-based Section 3.1 Page 4, and Algorithms 1, 2, and 3 (the program products are algorithm’s run on computers)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-6426. The examiner can normally be reached 8:00-5:30 M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 3668. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.A.S./Examiner, Art Unit 3668  

/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668